Citation Nr: 1637402	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable rating for plantar wart, right foot.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for respiratory disability to include sleep apnea.

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left foot disability.

5. Entitlement to service connection for left foot disability. 


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979, with periods of service in the Army National Guard and the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of bilateral hearing loss, respiratory disability and left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The medical evidence of record does not show the Veteran's right foot manifested by a recurrent plantar wart at any time during the appeal period; the evidence of record shows that non-service connected right foot conditions caused impairment of function.

2.  The claim for service connection for left foot disability was denied in an unappealed April 2002 rating decision and that decision is final.

3. Evidence submitted since the April 2002 rating decision includes information that was not previously considered by VA and that establishes a fact necessary to substantiate the claim for service connection for left foot disability, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for plantar wart, right foot, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7819 (2015).

2. The April 2002 rating decision that denied entitlement to service connection for left foot disability is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

3. New and material evidence has been received since the April 2002 rating decision and the requirements to reopen the claim of entitlement to service connection for left foot disability have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in August 2010.  Thereafter, the claims were readjudicated in a June 2014 statement of the case.  Thus, VA has satisfied its duty to notify the Veteran.  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained examinations that occurred in April 2002 and March 2011.  The Board has reviewed the examination reports, and finds that they are adequate to adjudicate the increased rating claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development with regard to those issues on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Plantar Wart - Right Foot

Service connection for plantar wart of the right foot was awarded in a December 1980 rating decision.  The Veteran is currently assigned a noncompensable rating under Diagnostic Code (DC) 7819.  38 C.F.R. § 4.118 (2015).

Diagnostic Code (DC) 7819 provides that disabilities evaluated under that code are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or impairment of function.  

During an April 2002 VA examination the Veteran's right foot was manifested by a corn that developed between the left third and fourth toes.  No plantar wart was present.  

A March 2011 VA examiner found no recurrence of plantar warts on the Veteran's right foot at the time of the examination.  The examiner noted non-service connected hallux valgus, corns and calluses, including the presence of a painful corn on the tip of the second toe.  Further findings included a non-swollen, non-tender right foot (except for the corn on the second toe), no exfoliation, exudation or itching complained of objectively or subjectively.  The examiner concluded that the Veteran was not symptomatic for plantar warts and all symptoms found were due to non-service related conditions. 

During a November 2014 Board video-conference hearing, the Veteran testified that his plantar wart recurred intermittently and he treated them when they appeared by having his wife scrape them with a single edge blade.  The Veteran described his symptoms as nagging and irritating with worsening symptoms as the wart hardened.  In addition, the Veteran stated that his symptoms caused him to walk gently and slower.

The Board has considered the evidence of record, including the Veteran's lay statements regarding his symptoms and the functional impact on his gait, and finds that a compensable rating for the Veteran's service-connected right foot plantar wart is not warranted.  Notably, although the Veteran had once been found to have a plantar wart affecting his right foot, as noted in the March 2011 VA examination report the examiner determined that the Veteran was not symptomatic of any manifestation of plantar warts.  The only noted conditions included the presence of hallux valgus, painful corns and calluses for which the Veteran is not service-connected.  Similarly, the April 2002 VA examiner did not find the presence of any plantar wart.  While the April 2002 VA examination falls outside the appeal period the Board finds this examination instructive as it corroborates a lack of ratable manifestations of the Veteran's service-connected plantar wart.  

Turning to the diagnostic criteria, the only ratable condition under DC 7819 pertaining to the Veteran's disability is impairment of function.  The Board notes the Veteran is competent to report observable manifestations of his plantar wart.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran did testify to such observable manifestations and further asserted that his plantar wart impacted his gait.  However, the Board also notes that the only symptomatic conditions identified by the March 2011examiner affecting functional ability were due non-service connected conditions.  The Board finds the March 2011 VA examination more probative as to functional ability as the examiner was able to identify the various conditions affecting the Veteran's right foot and attribute the Veteran's symptoms to those non-service related conditions.  Moreover, the examiner has training, knowledge and expertise on which he relied to form his conclusions.

As such, absent a demonstrated manifestation of a plantar wart there is no basis upon which to assign a compensable rating under the DC 7819, or another analogous DC pertaining to the service-connected disability.  In short, the Board cannot conclude that the Veteran's service-connected right foot plantar wart has resulted in disabling effect and/or impairment of function to a compensable degree. See 38 C.F.R. § 4.21 (2015) (providing that it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating).  

Accordingly, the preponderance of the evidence is against assigning a compensable rating for the Veteran's service-connected plantar wart, right foot.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected plantar wart, right foot, was adequately contemplated by the regular schedule rating criteria.  The Veteran was found to be asymptomatic with testimony asserting occasional recurrence of a plantar wart.  The Veteran is currently rated under 38 C.F.R. § 4.118, DC 7819, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected plantar wart.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, is not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected plantar wart during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

New and Material

The Veteran's left foot disability was originally denied service connection in an April 2002 rating decision.  The Veteran was notified of the denial in April 2002 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the April 2002 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).  

The Veteran submitted a request to reopen the previously denied claim for service connection for left foot disability in July 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The Board also notes that the United States Court of Appeals for Veterans Claims has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Said another way, Clemons stands for the proposition that a claim for service connection cannot be denied simply because a lay claimant is mistaken in his diagnosis but evidence exists of alternative conditions that fall within the scope of the claim.  Accordingly, the Board interprets the Veteran's left foot disability claim to encompass all disabilities involving the left foot.

The evidence of record at the time of the April 2002 rating decision included: the Veteran's service treatment records (STRs) including examinations conducted between January 1975 and June 1992; a March 1997 private medical record noting a corn between the second and third toe on the left foot; and an April 2002 VA examination in which the examiner opined that a corn on the left foot was not related to service.  The April 2002 VA examination found bilateral bunions with hallux valgus and bilateral low to flat medial arches.

Evidence added to the claims file since the February 2008 rating decision includes an October 2007 VA bilateral foot weight bearing radiological examination that found significant loss of the Veteran's bilateral longitudinal and transverse arches.  The October 2007 VA physician also found bilateral hallux valgus deformity with bunion formation and degenerative changes found with the left foot.  The physician also found bilateral calcaneal spur.  Lastly, the physician diagnosed the Veteran with worsening bilateral pes planus.  During a November 2014 Board video-conference hearing, the Veteran testified that he has flat feet and that his toes crunched up due to his boots in service.  The Veteran further testified that his private doctor linked his left foot condition to service.

The Board finds the VA medical record noting a worsening of the Veteran's left foot disability including marked degenerative changes and worsening bilateral pes planus constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  While the April 2002 VA examiner listed the left foot disabilities including pes planus, bunions and hallux valgus, and a lack of incidence of boot problems during service, the examiner specifically limited his opinion to the manifestation of a corn.  The October 2007 VA medical record noted worsening left foot disabilities.  Moreover, in November 2014 the Veteran asserted that his left foot disabilities were related to boots he wore during service.  Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for left foot disability, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for left foot disability is reopened.  


ORDER

Entitlement to a compensable rating for plantar wart, right foot, is denied.

New and material evidence having been received; the claim of entitlement to service connection for left foot disability is reopened.





REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

1. Bilateral Hearing Loss

The Veteran was afforded a VA examination in March 2011.  The Veteran reported exposure to small arms fire, helicopters, artillery fire and explosives during service.  He also reported exposure to missile noise while serving in the Army National Guard and small arms and explosions while serving in the Army Reserves.  The Veteran denied civilian noise exposure.  The Veteran was diagnosed with non-disabling hearing loss for the right ear and mild sensorineural hearing loss for the left ear.  The examiner opined that bilateral hearing loss was not caused by or a result of acoustic trauma in the military.  The examiner determined that Veteran's service treatment records indicated normal hearing thresholds upon entering the military.  The examiner further determined that while the separation examination showed mild hearing loss at 500 Hz in the left ear, "this could only be a temporary threshold shift" as subsequent examinations dated August 1979 and June 1992 indicated excellent bilateral hearing.

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the examiner denied service connection based on hearing loss readings in service, however, the examiner did not take into consideration the Veteran's lay statements including statements regarding post-service worsening.  Accordingly, the Board finds the March 2011 VA examination inadequate for adjudicating the Veteran's claim.

In addition, during a November 2014 Board video-conference hearing the Veteran testified that he noticed his hearing worsened during service and that his hearing loss had continually worsened since service.  Further, the Veteran testified that his bilateral hearing loss had gotten worse since his last VA examination.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Consequently, the Board finds that further VA examination is necessary.  

2. Respiratory

During a November 2014 Board video-conference hearing, the Veteran testified that while he was stationed on the USS Kitty Hawk he renovated ceilings including replacing insulation that could have contained asbestos.  The Veteran also testified that he served at Camp Lejeune between 1977 and 1979.  He further testified that after service he, his wife and friends noticed that he began breathing hard, and that these symptoms have continued.  Lastly, the Veteran stated that he has received treatment for sleep apnea.

The Veteran has not been afforded a VA examination to evaluate the nature and etiology of his claimed respiratory disability(ies).  Accordingly, the Board finds that an examination is necessary as the low threshold for obtaining such an examination has been surpassed in this case.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

3. Left Foot Disability

As noted above, the only VA examination of record concerning the Veteran's left foot occurred April 2002.  Moreover, the VA examiner limited his medical opinion to the presence of a corn at the left third intermetatarsal space despite finding several additional left foot disabilities including bunions, hallux valgus, and bilateral low to flat medial arches.  The Board also notes that the Veteran's January 1975 enlistment examination noted pes planus upon entry to service; therefore, the Board finds that the Veteran's a left foot disability claim encompasses a claim for aggravation.  Since the April 2002 examination, an October 2007 VA medical record provided detailed findings of additional and worsening left foot disabilities including calcaneal spur, degenerative changes and worsening pes planus bilaterally.  In addition, during a November 2014 Board video-conference hearing, the Veteran testified that his toes crunched up due to the boots he wore causing the development of painful corns and calluses.  Lastly, the Veteran testified that his private doctor linked his left foot conditions to service.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that since the VA examination of record only provided a medical opinion limited to the manifestation of a corn on the Veteran's left foot, that examination is inadequate to make a decision on the claim as new evidence suggests additional left foot disabilities and/or worsening conditions including pes planus.  Thus, a new VA examination is necessary to adjudicate the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise.  The claims file should be made accessible to the examiner for review.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any respiratory disability, to include sleep apnea.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability(ies) is/are etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any left foot disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot disabilities are etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot disabilities, to include pes planus, were aggravated during or by the Veteran's service?  The examiner must consider the medical records and lay statements and a rationale for the opinion should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


